                                  Case 1:17-cv-07636-JPC Document 59 Filed 10/23/20 Page 1 of 1


LAW OFFICES OF MICHAEL S. LAMONSOFF, PLLC
 Michael S. Lamonsoff, Esq.○⌂                                                                  Ryan Sharp, Esq. ⌂○▫
 Beth Kirschner, Esq. ○                                                                        Jason Lesnevec, Esq. *
 Stacey Haskel, Esq.*                                                                          Michael Zogala, Esq. ⌂○
 Maya Kogan, Esq. *◊                                                                           Ryan Charder, Esq. ○⌂
 Cris A. Alburquerque, Esq. •                                                                  Ronny Solomon, Esq. ○⌂*
 Romina Tominovic, Esq.


 Also Admitted in
 ○E.D.N.Y.                                                                                      Of Counsel
 ⌂S.D.N.Y.                                                                                      Darren T. Moore, Esq.
 ∞W.D.N.Y.
 ◊ NJ Federal Court                                                                             David Carr, Esq.
 *Also admitted in New Jersey
 ^Also admitted in Pennsylvania
                                                                                                Deborah Eddy, Esq.
 •Also admitted in Georgia                                                                      Jessica Massimi, Esq.
 ▫ Also admitted in Michigan




                                                                                 October 23, 2020

The Honorable John P. Cronan
United States District Court
Southern District of New York
500 Pearl Street, Room 1320
New York, NY 10007                                                                                           10/23/2020

                                          Re:   Letter Motion to Withdraw as Counsel Pursuant to Local Civil Rule 1.4
                                                Oumarou Bocoum v. Daimler Trucks North America LLC, et al.;
                                                Case No. 1:17-cv-07636 (JPC).

Dear Judge Cronan:

   This letter motion is submitted on behalf of Michael Zogala, Esq. (former counsel for Plaintiff Oumarou Bocoum) pursuant
to Local Civil Rule 1.4.

    I am no longer associated with the firm of Kahn Gordon Timko & Rodriques, P.C., attorneys for the Plaintiff in the above-
referenced matter. As such, I respectfully request that this Court issue an Order allowing me to withdraw as an attorney of
record for the Plaintiff in the matter. I am not personally entitled to, nor am I asserting any charging lien as any attorney’s fee
in this matter would be payable to the firm of Kahn Gordon Timko & Rodriques, P.C.

   The firm of Kahn Gordon Timko & Rodriques, P.C shall remain as counsel for the Plaintiff.

   I respectfully thank the Court for its consideration of this second request.

                It is hereby ORDERED that Michael Zogala is terminated as Yours very truly,
                counsel for Oumarou Bocoum. Andrew Levitt and Nicholas
                Ivan Timko remain counsel for Mr. Bocoum.
                                                                          Michael Zogala, Esq.
                SO ORDERED.
MZ/dch
                Date:      October 23, 2020
                           New York, New York
                                                  ____________________
                                                  JOHN P. CRONAN
                                                  United States District Judge

   ALL CORRESPONDENCE TO NEW YORK OFFICE: New York Office: 32 Old Slip, 8th Floor, New York, NY 10005 New Jersey Office: 88 Pompton
       Avenue, Verona, NJ 07044 - Main Telephone: (212) 962-1020 Toll Free: (877) 675-4529 Fax: 212-962-3078 www.msllegal.com
